NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-2722-15T2

H. JAMES RIPPON,

         Plaintiff-Appellant,         APPROVED FOR PUBLICATION

v.                                          March 22, 2017

LEROY SMIGEL, ESQ.,                     APPELLATE DIVISION
SMIGEL, ANDERSON & SACKS,
and CAYLENE RIPPON,

          Defendants-Respondents.
___________________________________

         Argued March 13, 2017 – Decided March 22, 2017

         Before Judges Nugent, Haas, and Currier.

         On appeal from Superior Court of New Jersey,
         Law Division, Cape May County, Docket No. L-
         455-15.

         Adrienne C. Rogove argued the cause for
         appellant (Blank Rome, LLP, attorneys; Ms.
         Rogove and Ethan M. Simon, of counsel and on
         the brief).

         Paul   A.  Carbon   argued   the  cause   for
         respondents Leroy Smigel, Esq. and Smigel,
         Anderson   &   Sacks   (Margolis   Edelstein,
         attorneys; Mr. Carbon, of counsel and on the
         brief; Sara E. Hoffman, on the brief).

         Lisa   M.   Hardy  argued    the     cause    for
         respondent Caylene Rippon.

     The opinion of the court was delivered by

HAAS, J.A.D.
       Plaintiff H. James Rippon appeals from the January 20, 2016

Law Division order granting motions by defendants Leroy Smigel,

Esq. ("Smigel"), Smigel's law firm, Smigel, Anderson & Sacks

("firm"), and Caylene Rippon1 to dismiss plaintiff's complaint on

jurisdictional and other grounds.              After reviewing the record in

light of the contentions advanced on appeal, we reverse and

remand for further proceedings.

                                         I.

       We   derive   the   following      facts    from   the     sparse    record

presented on appeal.       During the relevant time periods involving

the matters on appeal, Smigel and his firm represented Caylene

in three separate actions against plaintiff that were pending in

Pennsylvania:        (1)   a   divorce       proceeding   filed    by   plaintiff

against Caylene; (2) a petition Caylene filed against plaintiff

to have him declared incompetent; and (3) a protection from

abuse proceeding that Caylene instituted against plaintiff.                      All

three proceedings were highly contentious.                 Pursuant to a May

23, 2012 order entered in Pennsylvania, plaintiff and Caylene

were directed not to have any contact with each other.2


1
  Plaintiff H. James Rippon and his spouse, Caylene Rippon, share
the same surname.    To avoid confusion, we refer to H. James
Rippon as "plaintiff" and to Caylene Rippon as "Caylene."      In
doing so, we intend no disrespect.
2
    By its express terms, this order expired on May 23, 2014.
                                                        (continued)


                                         2                                 A-2722-15T2
     At the same time that Smigel and his firm were representing

Caylene    in    these       matters,        plaintiff     alleged     that   these    two

defendants were also representing a business that plaintiff and

Caylene     jointly          owned    and      that   in     the     course     of    that

representation, they were improperly protecting only Caylene's

interests.3       On September 12, 2013, plaintiff filed suit against

Smigel     and    his    firm        in   Pennsylvania       for     breach    of    their

fiduciary       duty    to    him.        Caylene     was    not   a   party    to    this

litigation.

     In the "background facts" section of plaintiff's complaint,

he listed nine examples of instances where Smigel and his firm

allegedly had taken "positions adverse to" him on                              behalf of

Caylene.         As    one    of     these    examples,     plaintiff     stated      that

"Smigel and his firm, on behalf of Caylene, have attempted to

thwart the purchase of a property in Stone Harbor," New Jersey

by plaintiff.4

     On June 6, 2014, plaintiff and Caylene entered                             into an

"Interim Joint Stipulation" in their divorce proceeding.                             Among


(continued)
3
   The business, which was named "KLE", owned motels in
Pennsylvania and Maryland. Caylene effectively owned 51% of the
business, with plaintiff owning 49.5%.
4
  No further explanation of this allegation is contained in the
September 12, 2013 complaint.




                                               3                                 A-2722-15T2
other things, plaintiff agreed to convey all of his interest in

KLE   to   Caylene.         Plaintiff      also    agreed    to     "withdraw   with

prejudice" the lawsuit he had filed against Smigel and his firm

for breach of fiduciary duty.5                   In return, Caylene agreed to

withdraw her petition to have plaintiff declared incompetent and

the   protection      from        abuse    proceeding       she     had   previously

instituted against him.

       Under the terms of the stipulation, plaintiff was also

required to transfer ownership of a house the parties owned in

Stone Harbor to Caylene.            Caylene had been living in this house,

at least part-time, during the pendency of the parties' divorce

action.    However, Caylene allegedly used the Stone Harbor house

as her primary residence after June 2014.

      On   September        16,    2015,       plaintiff    filed     a   five-count

complaint in the Law Division, Cape May County, against Smigel,

Smigel's    firm,     and    Caylene       for    tortious    interference      with

contractual relations (count one); interference with prospective

contractual relations (count two); defamation (count three); and

violation of the New Jersey Consumer Fraud Act, N.J.S.A. 56:8-1

5
  In accordance with this provision of the stipulation, on June
10, 2014, plaintiff filed a "praecipe" to withdraw the breach of
fiduciary duty action he had filed against Smigel and his firm
with prejudice.    Although not a term used in New Jersey, a
"praecipe" is defined at common law in Pennsylvania as a written
motion or request seeking some court action.        Black's Law
Dictionary 1192 (7th ed. 1999).



                                           4                                A-2722-15T2
to -20 (count four).          In addition, plaintiff alleged in count

five that Smigel had engaged in the unauthorized practice of law

in New Jersey.

     In his complaint, plaintiff asserted that on July 31, 2013,

he entered into an agreement to purchase a property in Stone

Harbor for himself.         He paid a $500,000 deposit to the seller,

which was a New Jersey limited liability company, and planned to

finance the balance of the purchase price.                   The agreement did

not contain a mortgage contingency.

     However,      the    agreement     was        contingent    upon   plaintiff

"be[ing] able to obtain title insurance on the [p]roperty from a

title insurance company authorized to do business in the State

of New Jersey."         The agreement also provided that "in the event

[b]uyer   fails    to    close   as    set   forth     herein,   the    amount   of

damages sustained by [s]eller will be substantial but hard to

calculate.        Therefore,     the    parties      agree   that   the   deposit

represents a fair and true calculation of damages and same shall

be forfeited as set forth herein."

     The complaint asserts that on September 19, 2013,                       seven

days after plaintiff had filed his breach of fiduciary duty

action in Pennsylvania against Smigel and his firm, Smigel faxed

a   letter   on    Caylene's     behalf       to     RBS   Citizens,    N.A.,    of

Providence, Rhode Island; Sturdy Savings Bank of Stone Harbor;




                                         5                                A-2722-15T2
and Title Alliance of Cape May County, a Stone Harbor title

company.   The letter stated:

                Please   be   advised  that   our  firm
           represents Caylene Rippon in her divorce
           action against [plaintiff]. It has recently
           come to our attention that [plaintiff] is
           attempting to obtain a mortgage to finance a
           home in Stone Harbor, NJ.    It is important
           that all the entities connected with this
           transaction be aware of the following:

               1.   There is currently pending in
                    the Court of Common Pleas of
                    Dauphin County, PA, an action
                    for      support       against
                    [plaintiff]     which     will
                    drastically change the income
                    that [plaintiff] listed in
                    his loan documents. . . .
                    [Plaintiff]   indicates   that
                    his income is only $207,360
                    after taxes. (Please see the
                    enclosed    income   statement
                    submitted by [plaintiff]).

               2.   The   funds   being   used   to
                    secure   this   mortgage    and
                    establish credit are marital
                    assets in which [Caylene] has
                    an     equitable      interest.
                    Therefore,   [Caylene]    would
                    have an equitable interest in
                    the title of the house that
                    [plaintiff] is attempting to
                    purchase.   Should [plaintiff]
                    go default, [Caylene] will
                    not be held liable and will
                    seek to enforce her equitable
                    interest. . . . There is also
                    a   Protection    from    Abuse
                    action      filed       against
                    [plaintiff]         . . . This
                    Order requires [plaintiff] to
                    stay [100 feet] away from



                                6                         A-2722-15T2
                        [Caylene]   who   resides    in
                        Stone Harbor, NJ.

                  3.    [Caylene] objects to the use
                        of the joint marital assets
                        to    secure   the    mortgage
                        financed by Sturdy Savings
                        Bank.    It would further be
                        noted that [Caylene] will use
                        all equitable means at her
                        disposal to protect the joint
                        marital   assets   until   the
                        conclusion of the divorce.

                   We understand fully that it is possible
              that [plaintiff] did not disclose these
              items to you when attempting to secure his
              mortgage; however, you are now on notice and
              we urge you to take the appropriate action
              as   [Caylene]  will   use  all   legal  and
              equitable means at her disposal to protect
              the joint marital assets.

                   If you have any questions or comments,
              please do not hesitate to contact me.

    In his September 16, 2015 complaint in the Law Division,

plaintiff alleged that Smigel's statements on Caylene's behalf

were "untrue" and defamatory.        Plaintiff asserted that after the

three companies received Smigel's letter, the banks refused to

finance plaintiff's proposed purchase of the home and he was

unable   to    obtain   other   financing.   Plaintiff    contacted   the

seller to advise that he could not purchase the home and the

seller replied that it was going to keep the $500,000 deposit

based on plaintiff's breach of the agreement.        The seller later




                                     7                          A-2722-15T2
agreed to return, and plaintiff agreed to accept, $250,000 of

the deposit in order to settle the dispute.

     Caylene    responded   to   plaintiff's   complaint   by   filing    a

motion to dismiss for failure to state a claim and for lack of

jurisdiction.     Smigel and his firm filed a motion to dismiss for

failure to state a claim, lack of jurisdiction, and on grounds

of forum non conveniens.     Smigel and his firm also asserted that

plaintiff's claims against them were barred by the doctrine of

res judicata based upon plaintiff's prior voluntary dismissal of

his breach of fiduciary duty complaint in Pennsylvania.

     In support of Smigel and his firm's claim that New Jersey

lacked jurisdiction over them, Smigel submitted a certification

stating that:      (1) his firm was "located in Pennsylvania and

does not have any offices in New Jersey"; (2) he did not live in

New Jersey and did not own any property in this state; (3) the

firm did not advertise in New Jersey; and (4) the firm did "not

regularly provide legal services or perform other transactions

in New Jersey."    (emphasis added).

     Following oral argument, the trial judge rendered a written

decision on January 20, 2016, dismissing plaintiff's complaint

against all three defendants with prejudice.6       With regard to the


6
  At the time of the decision, the parties had not yet conducted
any discovery.



                                    8                            A-2722-15T2
question of jurisdiction, the judge stated that Caylene was a

New Jersey resident.         Although the judge did not specifically

make a finding that Caylene's resident status meant that New

Jersey had jurisdiction over her, we have assumed he meant to do

so for purposes of this opinion.

    However, the trial judge found that New Jersey had "neither

general nor personal jurisdiction" over Smigel or his firm.                    The

judge found that

            [p]laintiff fail[ed] to satisfy minimum
            contacts for [d]efendants as the Smigel
            [d]efendants   merely   sent  one   piece   of
            correspondence specific to proceedings in
            Pennsylvania to advise that [d]efendant's
            share of the Pennsylvania marital assets
            should   not   be  considered   as   part   of
            [p]laintiff's   portion   of  a   New   Jersey
            property.    The sole purpose of the letter
            was to maintain [d]efendant's position in
            the Pennsylvania litigation and had nothing
            to do with New Jersey.

Relying upon Smigel's certification, the judge also found that

plaintiff    had   not      established    that    Smigel        and   his   firm

maintained "continuous and systematic activities" in New Jersey

and did not "regularly provide legal services" here.

    The trial judge next found that plaintiff's claims against

Caylene,    Smigel,   and    Smigel's     firm    should    be    dismissed     on

grounds of forum non conveniens because "New Jersey [was] not

the proper forum."       In explaining this portion of his decision,

the judge stated:



                                     9                                   A-2722-15T2
           [I]n   the  instant   matter[,]  [p]laintiff
           resides in Pennsylvania; did not file the
           pending action in his home forum; and New
           Jersey's public policy of providing a forum
           for   its  residents   does  not  apply   as
           plaintiff is not a resident.        Although
           [Caylene] is a resident of New Jersey, the
           crux of the pending case is that the truth
           and accuracy of the statements set forth in
           the September 19, 2013 letter relate solely
           to the protection of the PFA Order and the
           marital assets, all of which relate to the
           Pennsylvania proceeding.

    Finally, the trial judge determined that plaintiff's claims

against Smigel and his firm were also barred by the doctrine of

res judicata.      In this regard, the judge found that plaintiff

voluntarily   dismissed       with    prejudice   his   breach     of   fiduciary

relationship action in Pennsylvania against Smigel and his firm.

Although   plaintiff    filed    that    action     before    Smigel    sent   the

September 19, 2013 letter that is involved in this case, the

judge   concluded      that     the     dismissal     of     the   Pennsylvania

proceeding acted as an adjudication of all of plaintiff's claims

against Smigel and his firm.             Therefore, the judge ruled that

these claims were barred by the doctrine of res judicata.7                     This

appeal followed.


7
  The judge did not address Caylene's, Smigel's, or Smigel's
firm's contentions that plaintiff's complaint failed to state a
claim upon which relief could be granted under Rule 4:6-2(e),
including Smigel and his firm's assertions that plaintiff's
claims were barred by the litigation privilege and the statute
of limitations for defamation actions.



                                        10                               A-2722-15T2
                                                  II.

       On appeal, plaintiff argues that the trial judge mistakenly

dismissed his complaint for lack of jurisdiction; on the basis

of forum non conveniens; and on res judicata grounds.                                        For the

following      reasons,         we       conclude          that      the   thin    factual        record

developed by the parties at the time of the judge's decision was

insufficient         to     support         defendants'              motions      to     dismiss     on

jurisdictional            and   forum           non        conveniens       grounds,        and     that

plaintiff's claims regarding his purchase of the Stone Harbor

home    were        not    barred          by     the        doctrine       of     res      judicata.

Therefore, we reverse the January 20, 2016 order dismissing the

complaint and remand for further proceedings.

                                                      A.

       We turn first to the question of jurisdiction.                                    A defendant

may    move    to    dismiss         a    complaint             on   the   ground      of   "lack    of

jurisdiction over the person[.]"                           R. 4:6-2(b).           Appellate review

of a ruling on jurisdiction is plenary because the question of

jurisdiction is a question of law.                                   Mastondrea v. Occidental

Hotels Mgmt., S.A., 391 N.J. Super. 261, 268 (App. Div. 2007).

Our review is thus de novo, while our review of the "court's

factual       findings      with         respect           to    jurisdiction"         is    only     to

determine       if    those      findings              are       supported        by   substantial,

credible evidence in the record.                           Ibid.




                                                      11                                     A-2722-15T2
       When a defendant has maintained continuous and systematic

activities in the forum state, the defendant is subject to the

state's "general" jurisdiction on any matter, irrespective of

its relation to the state.              Lebel v. Everglades Marina, Inc.,

115 N.J. 317, 323 (1989).              However, when the cause of action

arises directly out of a defendant's contacts with the forum

state, the state may exercise "specific" jurisdiction over a

defendant who has "minimum contacts" with the state.                   Id. at

322.

       A court's jurisdiction is "a mixed question of law and

fact" that must be resolved at the outset, "before the matter

may proceed . . . ."        Citibank, N.A. v. Estate of Simpson, 290
N.J. Super. 519, 532 (App. Div. 1996).             Presented with a motion

to dismiss on the basis of lack of jurisdiction, a trial court

must    make   findings    of    the     "jurisdictional    facts,"   because

disputed "jurisdictional allegations cannot be accepted on their

face . . . ."    Id. at 531-32.

       "Although the plaintiff bears the burden of demonstrating

facts that support personal jurisdiction, courts are to assist

the plaintiff by allowing jurisdictional discovery unless the

plaintiff's claim is clearly frivolous."              Toys "R" Us, Inc. v.

Step Two, S.A., 318 F.3d 446, 456 (3d Cir. 2003) (citations

omitted).       However,        "[i]f    a    plaintiff    presents   factual




                                         12                           A-2722-15T2
allegations     [suggesting]        with        reasonable       particularity         the

possible existence of the requisite contacts between [the party]

and     the   forum     state,    [the]     plaintiff's          right    to     conduct

jurisdictional        discovery    should       be   sustained."         Ibid.    (third

alteration     in     original)    (citation         omitted).      Generally,         the

record must support the existence of disputed or conflicting

facts to warrant jurisdictional discovery.                    Reliance Nat'l Ins.

Co. In Liquidation v. Dana Transp., 376 N.J. Super. 537, 551

(App. Div. 2005).

      If the pleadings and certifications submitted to the trial

court do not permit resolution of the jurisdictional question,

the trial court must conduct a "preliminary evidential hearing

after    affording      the    parties     an    appropriate       opportunity         for

discovery."      Citibank, supra, 290 N.J. Super. at 532.                         When a

motion to dismiss for lack of jurisdiction is made, it is only

the     jurisdictional        allegations       that    are   relevant,        not     the

sufficiency of the allegations respecting the cause of action.

Ibid.

      New Jersey's "long-arm rule" permits personal jurisdiction

to be established over nonresidents by service of a summons and

complaint in whatever manner "due process of law" permits.                               R.

4:4-4(a)(6); Avdel Crop. v. Mecure, 58 N.J. 264, 268 (1971).

Our courts "will allow out-of-state service to the uttermost




                                          13                                     A-2722-15T2
limits permitted by the United States Constitution."                          Ibid.      A

defendant must have sufficient contact with the forum state "to

make    it   reasonable        and    just,      according      to   our    traditional

conception of fair play and substantial justice, to permit the

state to enforce the obligations which appellant has incurred

there."      Int'l Shoe Co. v. Washington, 326 U.S. 310, 320, 66 S.

Ct. 154, 160, 90 L. Ed. 95, 104 (1945).

       The     test    for     whether       the    defendant        has     created     a

"substantial connection" with the forum is whether the defendant

"'deliberately' has engaged in significant activities within"

the    forum    or    has     created      "'continuing        obligations'     between

himself and the residents of the forum," rather than contacts

that are merely "'random,' 'fortuitous,' or 'attenuated' . . .

."     Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475-76, 105 S.

Ct. 2174, 2183-84, 85 L. Ed. 2d 528, 542-43 (1985) (citations

omitted).        There      must     "be   some    act    by   which   the    defendant

purposefully         avails    itself      of     the    privilege     of    conducting

activities within the forum State, thus invoking the benefits

and protections of its laws."                 Hanson v. Denckla, 357 U.S. 235,

253, 78 S. Ct. 1228, 1240, 2 L. Ed. 2d 1283, 1298 (1958).

       The plaintiff "bears the burden of proof on the question of

the adequacy of the . . . defendants' contacts to sustain an

exercise of specific jurisdiction."                      Citibank, supra, 290 N.J.
14                                  A-2722-15T2
Super. at 533.       A court should only expect a prima facie showing

of sufficient contacts "[i]n the early stages of a proceeding

. . . ."      Jacobs v. Walt Disney World Co., 309 N.J. Super. 443,

454 (1998).     A conclusion of specific jurisdiction requires that

the "purposeful acts by the [defendant] directed toward this

State"   be    of    a    kind    that   "make[s]    it    reasonable      for    the

[defendant]     to       anticipate      being    haled    into    court       here."

Mastondrea, supra, 391 N.J. Super. at 268.

       Applying these standards, we are satisfied that the record

in the present matter was not sufficiently developed for the

trial judge to conclude, as he did, that Smigel and his firm

were   not    subject     to     New   Jersey's    jurisdiction.         The    judge

focused almost entirely on the question of whether New Jersey

had "general" jurisdiction over Smigel and his firm, and did not

adequately address the question of "specific" jurisdiction.

       The trial judge incorrectly based his determination that

New Jersey did not have general jurisdiction almost exclusively

upon Smigel's certification in which he stated that he did not

live in the State and that his firm did "not regularly provide

legal services or perform other transactions in New Jersey."

(emphasis     added).       However,     Smigel    did    not   define    the    term

"regularly" in his certification.                 Thus, the certification can

clearly be read as a concession that the firm is engaged in the




                                          15                               A-2722-15T2
practice of law in New Jersey to some unexplained degree.                                In

this regard, the certification is even silent as to whether

Smigel or his firm represent New Jersey clients or whether he or

his firm earn revenue from New Jersey clients and the amount of

this revenue.8      Smigel's and his firm's actual contacts with New

Jersey    needed        to     be    disclosed      on     the    record      before       a

determination of general jurisdiction could reasonably be made.

       Under these circumstances, we are satisfied that the matter

was not ripe for determination at the time Smigel and his firm

filed their motions to dismiss.                   Rather, plaintiff should have

been   granted     an    opportunity        for    jurisdictional         discovery      to

explore   the    full        involvement    of    Smigel    and    his    firm    in    New

Jersey before the matter was presented to the trial court for

disposition.     Although such discovery may ultimately result in a

determination that New Jersey does not have general jurisdiction

over   Smigel    and         his    firm,   plaintiff      should       not   have     been

deprived at this early juncture from attempting to establish a

sufficient basis to proceed.                Therefore, we are constrained to

reverse   and    remand        the   determination       that     New    Jersey    lacked

general jurisdiction over Smigel and his firm.

8
  The record contains a copy of a transcript in which an attorney
associated with Smigel's firm appeared on Caylene's behalf,
together with her attorney in this appeal, in an unrelated
action in the Law Division, Cape May County. The judge did not
address this representation in his opinion.



                                            16                                    A-2722-15T2
      As noted above, the trial judge found that Caylene lived in

Stone Harbor.         Although the judge's written decision does not

clearly state this, we have assumed that based upon his finding

that Caylene was a resident of that municipality, the judge

concluded that New Jersey had general jurisdiction over her.                             On

remand, the parties may address this issue further in discovery

if, contrary to the judge's implicit finding, there is a factual

dispute as to Caylene's residence and New Jersey's resulting

jurisdiction over her at the time plaintiff filed his complaint.9

      Finally    on    this     issue,       we    address       the    trial     judge's

conclusion that New Jersey did not have jurisdiction over Smigel

and   his   firm      because       Smigel        "merely     sent      one   piece      of

correspondence"        to     the     New        Jersey      companies        concerning

plaintiff's     proposed      purchase       of     a    Stone    Harbor      property.10

However,    there     is    case    law,     not        discussed      in   the   judge's

decision, stating that a non-resident defendant can be subject

to this state's specific jurisdiction based on a single tortious

act committed by the defendant in New Jersey.                           Jacobs, supra,

309 N.J. Super. at 461; See also Burger King, supra, 471 U.S. at

9
  In this regard, Caylene's attorney stated at oral argument that
her client now lives in Florida.
10
   As noted above, the judge did not expressly address the
question of New Jersey's "specific" jurisdiction over Smigel and
his firm, but may have been attempting to do so by making this
finding.



                                            17                                    A-2722-15T2
477   n.18,       105   S.    Ct.    at    2184     n.18,      85    L.    Ed.       2d    543     n.18

(holding,     contrary        to     the    judge's      conclusion,            that       a    single

tortious      act       can    support        jurisdiction            if        it    creates           a

"substantial connection" with the forum).

      Indeed, our Supreme Court addressed this issue in Lebel,

where   the       plaintiff         alleged,      among       other       things,         that       the

defendant,         a    Florida       resident,          acted       fraudulently               during

negotiations           regarding      the     sale       of    a     boat       via       mail       and

telephone.              Lebel,       supra,        115        N.J.        at     320–21,            326.

Specifically, the defendant called the New Jersey plaintiff from

Florida regarding the sale, sent the contract to the plaintiff

in New Jersey, and received payment.                      Id. at 324–25.

      The Court held that these were sufficient contacts with the

forum state to establish jurisdiction and found it unnecessary

to    rely    on        the   plaintiff’s           supplemental               submission          that

"attempted to demonstrate that the defendant sought to penetrate

the New Jersey market by advertising in media that generally

circulated in New Jersey."                 Ibid.     The Court also noted that the

defendant in Lebel was aware of the direct consequences the sale

would have in New Jersey and the possibility that litigation

might arise in New Jersey.                 Id. at 328.

      In     so    holding,         the    Lebel     Court       noted         that       "the     mere

transmittal of messages by mail or telephone within the state is




                                               18                                              A-2722-15T2
not the critical factor, it is the nature of the contact."                                 Id.

at 325 (citing Baron & Co. v. Bank of N.J., 497 F. Supp. 534

(E.D. Pa. 1980)). "Where a defendant knowingly sends into a

state a false statement, intending that it should then be relied

upon to the injury of a resident of that state, he has, for

jurisdictional purposes, acted within that state."                             Id. at 326

(quoting Vishay Intertechnology, Inc. v. Delta Int’l Corp., 696
F.2d 1062, 1066 (4th Cir. 1982)).                   The Court also held that a

state   can   exercise       specific     jurisdiction           over    a   non-resident

defendant     if   he   "purposely        directs        [his]    activities         to    the

forum, and the litigation results from the alleged injuries that

arise out of or relate to those activities."                             Ibid. (quoting

Hughes v. Balemaster, Inc., 652 F. Supp. 1350, 1351–52 (E.D. Mo.

1987)).

    If    new      motions    to     dismiss      or     for   summary        judgment      on

jurisdictional       grounds       are    filed        after     the     conclusion         of

jurisdictional       discovery       on   remand,        the     trial       court    should

carefully     consider       these    and        other    relevant       precedents         in

determining whether New Jersey has specific jurisdiction over

Smigel and his firm.          The judge must also permit the parties to

engage in discovery on this issue.




                                            19                                       A-2722-15T2
                                  B.

      We are also convinced that permitting the parties to engage

in a period of discovery prior to considering their motions

would have assisted the trial court in reviewing defendants'

assertion   that   plaintiff's   complaint     should   be    dismissed    on

grounds of forum non conveniens.             The doctrine of forum non

conveniens is equitable in nature, and allows a court to decline

jurisdiction where the "ends of justice indicate a trial in the

forum selected by the plaintiff would be inappropriate."              Kurzke

v. Nissan Motor Corp., 164 N.J. 159, 164 (2000).             On appeal, the

judgment of the trial court should not be overturned unless a

clear abuse of discretion is shown.       Id. at 165.

      For a forum non conveniens motion to succeed, a defendant

must demonstrate that "serious inconvenience" would result if

the case were tried in the plaintiff’s chosen forum.               Am. Home

Prod. Corp. v. Adriatic Ins. Co., 286 N.J. Super. 24, 34 (App.

Div. 1995).   The defendant must also show that transferring the

case to a different forum will not result in undue hardship to

the   plaintiff.    Ibid.   However,     a    court   must   do   more   than

"merely balance the conveniences."       Ibid.

      Generally, a court with jurisdiction over a case will honor

a plaintiff’s choice of forum.         Yousef v. Gen. Dynamics Corp.,

205 N.J. 543, 557 (2011).    This presumption is especially strong




                                  20                                A-2722-15T2
where the plaintiff is a resident in the forum state.                Ibid.

Nevertheless,    the     plaintiff’s     forum   selection     is     not

dispositive; rather, a court should determine "whether the ends

of justice will be furthered by trying a case in one forum or

another[.]"      Ibid.      Ultimately,    dismissal   on    forum    non

conveniens grounds is not proper unless the plaintiff’s choice

is "demonstrably inappropriate."        Ibid. (quoting Kurzke, supra,

164 N.J. at 172).

    The first step in a forum non conveniens inquiry is to

determine whether there is an adequate alternative forum for the

case.   Varo v. Owens-Illinois, Inc., 400 N.J. Super. 508, 519

(App. Div. 2008).      An adequate forum is one where the defendant

is amenable to service of process, and where the subject matter

of the dispute may be litigated.       Id. at 520.

    Next, there are public and private interest factors a court

must consider.   The private interest factors are:

          (1) the relative ease of access to sources
          of proof, (2) the availability of compulsory
          process    for    attendance   of    unwilling
          witnesses and the cost of obtaining the
          attendance of willing witnesses, (3) whether
          a view of the premises is appropriate to the
          action and (4) all other practical problems
          that   make    trial   of  the   case   "easy,
          expeditious and inexpensive," including the
          enforceability of the ultimate judgment.

          [Aguerre v. Schering-Plough Corp., 393 N.J.
          Super. 459, 474 (App. Div. 2007), (quoting
          Gulf Oil Corp. v. Gilbert, 330 U.S. 501,



                                  21                            A-2722-15T2
            508, 67 S. Ct. 839, 843, 91 L. Ed. 1055,
            1062 (1947)), certif. denied, 193 N.J. 293
            (2007).]

       The public interest factors are:

            (1) the administrative difficulties which
            follow from having litigation "pile up in
            congested centers" rather than being handled
            at its origin, (2) the imposition of jury
            duty on members of a community having no
            relation to the litigation, (3) the local
            interest in the subject matter such that
            affected members of the community may wish
            to view the trial and (4) the local interest
            "in having localized controversies decided
            at home."

            [Ibid. (quoting Gulf Oil, supra, 330 U.S. at
            508-509, 67 S. Ct. at 843, 91 L. Ed. at
            1062-63).]

In    general,     the   treatment   of    the   factors   is    meant    to    be

qualitative rather than quantitative.            Camden Iron & Metal, Inc.

v. Klehr, Harrison, Harvey, Branzberg & Ellers, LLP, 384 N.J.

Super. 172, 180 (App. Div. 2006), certif. denied, 187 N.J. 83

(2006).

       Here, the trial judge did not specifically consider these

principles in determining that New Jersey was an inconvenient

forum for Caylene, Smigel, and Smigel's firm.                   The judge also

did   not   make    sufficient   findings    supporting    his    decision      as

required by Rule 1:7-4(a).           Such findings are critical in a

fact-sensitive forum non conveniens case, especially one where

the property plaintiff sought to buy was in New Jersey; Smigel




                                      22                                 A-2722-15T2
sent the September 19, 2013 letter to financial institutions

located in New Jersey; one of the defendants, Caylene, lived in

New Jersey; and the other defendants, Smigel and his firm, were

based in an adjoining state and, by Smigel's own admission, did

at    least    some    business      in    New    Jersey.        Without      sufficient

findings, it is difficult to conclude on this meager record that

New    Jersey    was    not    a    proper       forum    for    the     resolution       of

plaintiff's claims.

       The trial judge's mistake was likely caused by the fact

that at this very early stage of the proceedings, the record had

not been sufficiently developed to permit the judge to fulfill

his    fact-finding      obligation.              Our    Supreme      Court     has   long

recognized that a decision on forum non conveniens grounds is

"enhanced" when it is "reserved until discovery has proceeded

sufficiently      to    enable      the    [trial]      court    to    make   a   better-

informed       assessment      of    the    private-       and       public-interests."

D'Agostino v. Johnson & Johnson, Inc., 115 N.J. 491, 494 n.1

(1989).        "Although the factors set forth in Gulf Oil are of

central importance, pre-discovery is ordinarily an inappropriate

point in the litigation at which to consider them."                               Kurzke,

supra, 164 N.J. at 172.

       Thus,    the    Court   has    said       that    "[a]s   a    general     rule,    a

motion for dismissal due to forum non conveniens should not be




                                            23                                    A-2722-15T2
heard unless the movant has made a good faith effort to obtain

discovery and can provide the court with a record verifying that

discovery is unreasonably inadequate for litigating in the forum

chosen by the plaintiff."            Id. at 168.         Therefore, we reverse

the   trial    court's    decision    to      dismiss    plaintiff's    complaint

against     all   of     the   defendants       on   grounds     of    forum    non

conveniens.       On     remand,   the     parties      shall   conduct   further

discovery on this issue prior to presenting arguments concerning

forum non conveniens to the court as part of any future motion

practice.

                                         C.

      Finally, we do not agree with the trial court's conclusion

that because plaintiff voluntarily withdrew in Pennsylvania his

breach of fiduciary duty complaint with prejudice against Smigel

and his firm, he was barred by the doctrine of res judicata from

filing his present complaint concerning the September 19, 2013

letter.

      As our Supreme Court explained in Velasquez v. Franz, 123
N.J. 498 (1991):

              [t]he rationale underlying res judicata
              recognizes that fairness to the defendant
              and sound judicial administration require a
              definite end to litigation.    The doctrine
              evolved in response to the specific policy
              concerns of providing finality and repose
              for the litigating parties; avoiding the
              burdens of relitigation for the parties and



                                         24                               A-2722-15T2
              the   court,   and   maintaining   judicial
              integrity by minimizing the possibility of
              inconsistent decisions regarding the same
              matter.

              [Id. at 505 (citations omitted).]

There are three basic elements to res judicata: (1) the judgment

in the prior action must be valid, final, and on the merits; (2)

the parties in the later action must be identical to or in

privity with those in the prior action; and (3) the claim in the

later action must grow out of the same transaction or occurrence

as the claim in the earlier one.                Id. at 505-06.

     The first and third elements were not met in this case.11

The praecipe that plaintiff filed was not an adjudication by a

court    on   the   merits     of    his   breach     of    fiduciary   duty       claim

against Smigel and his firm.                 Plaintiff simply withdrew that

action   as    part   of   a    stipulation       that     plaintiff    and   Caylene

entered in their divorce action.                    Nothing in the stipulation

stated    that      plaintiff       was    barred    from     instituting      a    new

proceeding against Smigel, his firm, and Caylene concerning his

attempt to purchase a home in Stone Harbor.                        Certainly, the

11
   With regard to the second element of the res judicata test,
only Smigel and his firm were named in the Pennsylvania action;
Caylene was not. Although the trial judge did not specifically
find that his ruling on res judicata only applied to Smigel and
his firm, we have assumed that this is the case since Caylene
was not involved as a party in the breach of fiduciary duty
action.   Therefore, this portion of the test appears to have
been met with regard to Smigel and his firm.



                                           25                                 A-2722-15T2
praecipe cannot be considered as a decision or judgment by a

court on the merits of this claim.

    The third res judicata element was also not met.                   For the

doctrine to apply, the causes of action must arise from a single

claim.

            [C]auses of action are deemed part of a
            single "claim" if they arise out of the same
            transaction   or  occurrence.     If,  under
            various theories, a litigant seeks to remedy
            a single wrong, then that litigant should
            present all theories in the first action.
            Otherwise, theories not raised will be
            precluded in a later action.

            [McNeil v. Legislative Apportionment Comm'n,
            177 N.J. 364, 395 (2003).]

    Here, plaintiff filed suit against defendant for tortious

interference with contractual relations for a letter sent on

September    19,    2013,   which   was    one   week   after   he   filed   his

previous complaint for a breach of fiduciary duty.                   Thus, this

letter,     which   serves    as    the    basis   of    plaintiff's     second

complaint, did not even exist until after the first complaint

was filed.

    As the United States Supreme Court has recently held, "res

judicata does not bar claims that are predicated on events that

postdate the filing of the initial complaint."                  Whole Woman's

Health v. Hellerstedt, ___ U.S.           ___, 136 S. Ct. 2292, 2305, 195
L. Ed. 2d 665, 680, (2016) (citing Morgan v. Covington, 648 F.3d
26                               A-2722-15T2
172,    178      (3d    Cir.    2011)).          Thus,    in    accordance       with    the

reasoning in Hellerstedt, plaintiff's claims concerning Smigel's

September        19,    2013    letter      did    not    arise    out     of    the    same

transaction or occurrence involved in the Pennsylvania action,

which pre-dated Smigel's letter.                     Therefore, the trial court

mistakenly dismissed plaintiff's complaint against Smigel and

his firm based on the doctrine of res judicata.

                                             D.

       In    sum,      plaintiff's      claims      against     defendant        were   not

barred      by   the     doctrine     of    res    judicata.          In   addition,     we

conclude that the trial court prematurely decided the questions

of    jurisdiction        and   forum      non    conveniens      before    an    adequate

record was developed through the exchange of discovery on these

legally-complex and fact-sensitive issues.                        Nothing within this

opinion forecasts any views on the merits of plaintiff's claims

against the three defendants nor on the question of whether

defendants may be entitled to prevail on these issues after a

fuller record is developed and presented to the trial court.                             We

say    no   more       than    that   the   issues       were   not    fully     ripe   for

decision.

       The January 20, 2016 order is reversed and the matter is

remanded to the trial court for further proceedings.                             We do not

retain jurisdiction.




                                             27                                   A-2722-15T2